Citation Nr: 1439786	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-44 682	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for financial assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran served who served on active duty from February 1966 to January 1968.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In substantive appeal statements received in October 2009 and November 2009, the Veteran requested a hearing before a Veterans Law Judge.  In February 2013, the RO notified him of a hearing scheduled in March 2013;he did not appear for the hearing, and has not filed a timely request to postpone or reschedule the hearing.

The issues of entitlement to special monthly compensation based on the need for the aid and attendance of another and of entitlement to higher ratings for service-connected diabetes mellitus, peripheral neuropathy in the lower extremities, and a kidney disorder (microalbuminuria) have been raised by the Veteran in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the veteran's service-connected disabilities result in one of the following:  (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses.  For entitlement to assistance in the purchase of adaptive equipment only, the veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

A certification of eligibility for financial assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

A certificate of eligibility for financial assistance in acquiring a special home adaptation grant may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

The Veteran's service-connected disabilities include:  posttraumatic stress disorder (rated 100 percent), coronary artery disease (100 percent), eczema with psychological component (30 percent), bilateral cataract extraction with intraocular lens implants with glaucoma, open chronic and mild nonproliferative diabetic retinopathy (30 percent), microalbuminuria (30 percent), diabetes mellitus type II (20 percent), peripheral neuropathy of the right lower extremity (20 percent), peripheral neuropathy of the left lower extremity (20 percent), peripheral neuropathy of the right upper extremity (10 percent), peripheral neuropathy of the left upper extremity (10 percent), and erectile dysfunction (0 percent).  

In May 2010 the Veteran underwent a VA peripheral neuropathy examination, at which time the assessment was mild upper and lower extremity sensory neuropathy that had mild to moderate effects on his usual daily activities.  In October 2011 he underwent a VA eye examination, at which time his visual acuity was 20/20 corrected and he had full visual fields.  In October 2012, the AOJ obtained a medical advisory opinion (based on review of the record) as to whether the Veteran's functional impairment of the extremities was due solely to his service-connected diabetic peripheral neuropathy.  Without examining or interviewing the Veteran, the consulting provider opined that review of the record does not reveal a functional impairment of any extremity caused solely by the Veteran's service-connected peripheral neuropathy.  It was noted that he was able to drive his motorized scooter and that the coordination needed to perform this task required functional performance of his extremities, and also that he had many comorbidities (a heart condition, right knee replacement, back pain, and obesity, among others) that likely contributed to his slowed gait.  

In July 2014 the Veteran filed claims seeking special monthly compensation based on the need for the aid and attendance of another and increased ratings for diabetes mellitus, peripheral neuropathy in the lower extremities, and a kidney disorder (microalbuminuria).  In his statement in which he asserted that his service-connected disabilities have worsened, he indicated that he has been in a wheelchair for over 10 years but could no longer walk; that he had not been able to drive for over two to three years (he surrendered his driver's license); that he was unable to bathe on his own, cook any meals, administer medications, etc., without the assistance of another; and that he required a hospital bed with rails.  Moreover, he submitted private medical records that show that in June and July 2014 he was seen by the Centra Medical Group for problems to include chronic kidney disease (stage III), accidental fall, dizziness, aphasia, confusion, and diabetes mellitus (uncontrolled) with complications.  

It is evident from the recently submitted evidence that additional development is needed in order to ascertain whether the Veteran has permanent loss of use of one or both feet/hands/lower extremities or has functional impairment affecting balance or propulsion so as to preclude locomotion without assistive devices, for purposes of determining entitlement to the benefits sought.  He has not been afforded a recent VA examination to evaluate the severity and functional effects of his service-connected disabilities.  Moreover, in light of the Veteran's recent statements that he can no longer walk and is confined to a wheelchair, a medical opinion is necessary to assess whether such claimed functional impairments are due to service-connected disability to the exclusion of all other disability.  Thus, a VA examination is in order. 

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all health care providers (VA or non-VA) of recent treatment he received for his service-connected disabilities, and to provide releases for VA to secure records from all private providers.  The AOJ should secure complete copies of all related medical records (that are not already in the record) from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for appropriate VA examinations, to determine the current severity of his diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and kidney disability (microalbuminuria).  The entire record must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed. The examiner's report should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  

The examiner is asked to furnish opinions as to whether one or more of the Veteran's service-connected disabilities has resulted in (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (6) loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows.

All opinions expressed should be supported by reference to pertinent evidence.

3.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, and in the acquisition of specially adapted housing or a special home adaptation grant.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

